Citation Nr: 1626342	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  05-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to August 6, 2012 and 70 percent thereafter. 

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or housebound status. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970 with combat service in the Republic of Vietnam.  He is also a recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2009, the Board granted an increased rating of 50 percent for the Veteran's PTSD.  At that time, the Board also granted service connection for hepatitis C and remanded the issue of entitlement to a TDIU.  The Veteran appealed the denial of an initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 order, the Court granted the parties' joint motion for remand (JMR) and vacated the Board's December 2009 decision insofar as a rating in excess of 50 percent for PTSD was denied.  The case returned to the Board and in February 2012, the increased rating and TDIU claims were remanded for additional development.  The case is once again before the Board for further appellate action. 





FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates total occupational and social impairment throughout the entire claims period. 

2.  The Veteran is not able to care for his daily needs and protect himself from the hazards incident to his environment due to service-connected PTSD.

3.  The Veteran does not require a higher level of care on a daily basis by a licensed provider and is not housebound due to service connected disabilities other than PTSD. 

4.  The Veteran's service-connected disabilities other than PTSD do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 4.130 (2015).

2.  The criteria for SMC based on the need for regular aid and attendance of another person are met.  38 U.S.C.A. §1141(l); 38 C.F.R. §§ 3.350, 3.352.

3.  The criteria for SMC based "special aid and attendance" or on housebound status due to service connected disabilities other than PTSD are not met.  38 U.S.C.A. §1141(s); 38 C.F.R. §§ 3.350, 3.352.

4.  The criteria for entitlement to a TDIU due to service connected disabilities other than PTSD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claim

Service connection for PTSD was awarded in the April 2006 rating decision on appeal with an initial 30 percent evaluation assigned effective April 18, 1995.  An increased 50 percent rating was awarded by the Board in a December 2009 decision with an effective date of April 18, 1995 (the original date of service connection) assigned by the RO in a January 2010 rating decision.  The current 70 percent evaluation was granted in an April 2013 rating decision effective August 6, 2012.  Therefore, the Veteran's PTSD is currently rated as 50 percent disabling prior to August 6, 2012 and 70 percent disabling thereafter.  

The Veteran's PTSD is rated under Diagnostic Code 9411 in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that a total disability rating is warranted for the Veteran's PTSD throughout the initial claims period.  Treatment records and psychiatric examinations document consistent symptoms of nightmares, flashbacks, dissociative episodes, impaired impulse control, cognitive dysfunction, severe substance abuse prior to 1992, and near-continuous depression associated with PTSD.  The Veteran has required regular psychiatric treatment every two to three months with private providers since August 1990, as well as daily anti-psychotic and anti-anxiety medication.  The Veteran has also experienced persistent auditory and visual hallucinations throughout the claims period and in May 1995 reported having fantasies of harming other people.  The Veteran isolates himself from others, requires supervision when leaving the home or performing basic tasks, and has not worked since 1989 due to the effects of his PTSD and substance abuse now in remission.  Neuropsychiatric testing performed at the San Juan VA Medical Center (VAMC) in March 2010 establishes that the Veteran's emotional and cognitive deficiencies are intertwined and exacerbate one another.  

The Veteran was also characterized as seriously and pervasively mentally ill and completely and utterly disabled by a private psychiatric examiner in May 2016.  After reviewing the record and interviewing the Veteran, the private examiner concluded that the Veteran manifested total occupational and social impairment throughout the claims period with a degree of disability comparable to patients who have been psychiatrically hospitalized for decades without hope of remission.  The May 2016 private examination report was supported by a fully explained and lengthy rationale with extensive reference to specific evidence in the claims file.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the above, the Board finds that the Veteran's PTSD symptoms are of similar severity, frequency, and duration as the criteria associated with a 100 percent rating throughout the initial claims period.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  To the extent the record contains several VA examinations identifying substantially less severe PTSD symptoms, the Board observes that these examination reports also contain numerous inconsistencies and in some cases, appear to actively downplay the severity of the Veteran's PTSD.  The Board finds this evidence, which is inconsistent with the reports and evaluations provided by the Veteran's treating physicians, is outweighed by the medical and lay evidence establishing total occupational and social impairment throughout the claims period.   

In sum, the Veteran's service-connected PTSD most nearly approximates a 100 percent disability rating throughout the initial claims period and the claim is granted in full.  As the schedular rating assigned by the Board contemplates total occupational and social impairment due to PTSD, consideration of extraschedular referral is not applicable in this case. 


Inferred Claim for SMC

Although the Veteran has not filed a formal claim for SMC, the Board finds that an inferred claim has been raised by the record.  38 C.F.R. § 3.155(d)(2) (2015); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  SMC is warranted if a veteran is helpless or so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. §§ 3.350(b)(3), 3.351(b).  Aid and attendance is appropriate if the record establishes a factual need for the benefit under the criteria set forth in 38 C.F.R. § 3.352(a).  

The criteria to establish a factual need for aid and attendance are listed under 38 C.F.R. § 3.352(a).  Aid and attendance is warranted if the following criteria are met: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

The Board finds that the Veteran meets the criteria for regular aid and attendance due to service-connected PTSD.  As discussed above, the Board has determined that an initial 100 percent disability rating is warranted for PTSD and the medical and lay evidence establishes that the Veteran requires care on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  Throughout the claims period, the Veteran has required assistance performing even basic tasks and is unable to leave the home alone due to dissociative episodes and various cognitive impairments.  The May 2016 private examiner concluded that the Veteran required assistance with day to day functioning and his capacity to function independently was "nonexistent."  Lay statements from the Veteran and his wife clearly show that he has required help taking his medication, driving, caring for his personal hygiene, and performing other activities of daily living.  The Veteran's private psychiatric providers have also repeatedly found that he is unable to manage his own affairs and requires close supervision for all daily activities.

Although the Veteran's wife reported during a March 2010 psychology consultation at the VAMC that the Veteran could perform various household chores, prepare himself a sandwich, and travel independently to the grocery store, the examining neuropsychiatrist noted that "the information provided by her needs to be taken with caution" due to the Veteran's wife personal history of psychiatric and cognitive difficulties.  The Board also notes that the March 2010 statements of the Veteran's wife are inconsistent with other evidence contained in the record regarding the Veteran's functional capabilities, including her other statements in support of the Veteran's claims.  The Board therefore finds that the Veteran's wife's reports at the VAMC in March 2010 are outweighed by the other evidence establishing the Veteran's factual need for aid and attendance.  SMC on this basis is therefore granted.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

In addition to regular levels of compensation for aid and attendance as authorized by 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(r) provides for a higher level of benefit called "special aid and attendance."  However, in this case, the Veteran clearly does not meet the criteria for special aid and attendance.  While he requires supervision and assistance with many activities of daily living, there is no lay or medical evidence that he needs a "higher level of care" provided on a daily basis by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).  Although the Veteran does not meet the criteria for special aid and attendance at this time, the Board observes that he may file a claim for this benefit at some point in the future if his condition deteriorates. 

The Board must also determine whether the Veteran is entitled to 
SMC based on housebound status under 38 U.S.C.A. § 1114(s).  The Board observes that the award of SMC based on aid and attendance under 38 U.S.C.A. § 1114(l) is paid at a higher rate than SMC based on housebound status under 38 U.S.C.A. § 1114(s).  However, the Veteran may be entitled to both benefits provided that the disabilities which render the Veteran eligible for aid and attendance are separate and distinct from those which entitle him to housebound benefits.  

In this case, it is clear that the Veteran's service-connected disabilities other than PTSD (hepatitis C and left ear hearing loss) have not rendered him housebound.  The Veteran is able to leave the house when accompanied by another and regularly attends church services.  There is absolutely no indication that his hepatitis C and hearing loss, both rated as noncompensably disabling, have caused him to remain substantially confined to his dwelling and the immediate premises.  See 38 C.F.R. § 3.350(i)(2).  In addition, the Veteran does not meet the statutory requirements for the housebound SMC benefit.  Although his service-connected PTSD is rated as 100 percent disabling, his other service-connected disabilities are not independently ratable at 60 percent or more.  38 C.F.R. § 3.350(i)(1).  Therefore, the Board finds that while the Veteran is entitled to SMC for regular aid and attendance under 38 U.S.C.A. § 1114(l), he does not meet the criteria for a special aid and attendance or housebound benefits under 38 U.S.C.A. §§ 1114(r) or 1114(s).  


TDIU Claim

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
The Board has determined that a total schedular evaluation is warranted for the Veteran's PTSD since the original date of service connection, April 18, 1995.  
However, the award of a total schedular rating does not render the claim for TDIU completely moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  The Court explained that under such circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  The Court also observed that if the Veteran were granted TDIU based on other disabilities in addition to the total schedular rating, the Veteran would be entitled to a category of SMC which would result in a rate of compensation above the rate provided for 100 percent disability.  The Veteran in this case is service-connected for multiple disabilities and the Board must consider whether TDIU is still possible based on these other service-connected disabilities.  

In addition to PTSD, the Veteran is service-connected for hepatitis C and left ear hearing loss.  Both disabilities are rated as noncompensably disabling from the original date of service connection and the Veteran clearly does not meet the schedular criteria for an award of TDIU.  See 38 C.F.R. § 4.16(a).  The Board also finds that referral for consideration of an extraschedular TDIU rating is not warranted under 38 C.F.R. § 4.16(b) as the Veteran's unemployability is clearly due solely to his service-connected PTSD.  The evidence does not establish, and the Veteran does not allege, that he is unemployable due to service-connected hepatitis and left ear hearing loss.  While the Veteran may experience some effect on employment from these conditions, the record is wholly negative for any indication that his service-connected disabilities other than PTSD have rendered him unable to obtain or maintain substantially gainful employment.  The Board therefore concludes that the weight of the evidence is against a finding of unemployability due to solely to service-connected hepatitis and left ear hearing loss.  As the weight of the evidence is clearly against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341


ORDER

Entitlement to a 100 percent initial rating for PTSD is granted. 

Entitlement to SMC based on the need for regular aid and attendance of another person is granted. 

Entitlement to SMC based on "special aid and attendance" or housebound status due to service connected disabilities other than PTSD is denied. 

Entitlement to TDIU due to service connected disabilities other than PTSD is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


